PER CURIAM.
Craig was originally sentenced in May 1988 to death as a result of his conviction for first degree murder. Three years later the Supreme Court affirmed the conviction but reversed the sentence directing that a life term be imposed. On remand, the trial court gave Craig credit for only 439 days served. Craig argues that this was error and the court should have credited him for the time served prior to his conviction and while awaiting his appeal.
The state concedes that the trial court should have given Craig credit for the time that he served while awaiting sentencing. Wright v. State, 355 So.2d 870 (Fla. 2d DCA 1978). In addition, he was entitled to credit for time served on the original sentence which was vacated by the appellate court. Hampton v. State, 421 So.2d 775 (Fla. 5th DCA 1982).
Accordingly, we reverse the sentence as imposed, and remand the cause to the trial court for resentencing so as to allow appropriate credit for time served.
GLICKSTEIN, C.J., and DOWNEY and GUNTHER, JJ., concur.